O’HARA, Judge
(concurring):
I agree with the majority opinion, but I write separately to voice concern about the suggestion in the dissents that we should permit this issue to be relitigated under the circumstances.
The purpose of a government appeal is to permit a prosecution to proceed where the government’s good faith efforts were thwarted at trial by an erroneous application of the law or an irrational interpretation of the evidence as a whole. Its purpose is not to give the government another chance when the prosecution brought the situation upon itself. This is particularly so when the prosecution also fails, as in this case, to timely request reconsideration under RCM 905(f) with a proffer of evidence which if proven would likely result in a decision more favorable to the government. With courts’ dockets already congested, I am unsympathetic to providing remedies for prosecutorial dereliction, which will only exacerbate the situation by permitting piecemeal litigation.